Citation Nr: 1039526	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-25 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the scar 
residuals of a splenectomy.

2.  Entitlement to an increased compensable evaluation for a 
recurrent ganglion cyst of the right wrist.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from July 1966 until July 1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over the case was 
subsequently taken by the RO in New York, New York.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 
1966 until July 1968.

2.	On September 16, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
appellant that a withdrawal of his claims for increased 
evaluations for the scar from splenectomy and recurrent ganglion 
cyst was requested.

CONCLUSIONS OF LAW

1.	The criteria for withdrawal of the Substantive Appeal for 
the claim concerning entitlement to an initial increased 
evaluation for scar residuals from a splenectomy have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

2.	The criteria for withdrawal of the Substantive Appeal for 
the claim concerning entitlement to an increased evaluation for a 
recurrent ganglion cyst of the right wrist have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing or on the record at a hearing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.204 
(2010).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2010).

The Veteran clearly indicated at the September 2009 Travel Board 
hearing that he wished to withdraw his claims concerning 
increased evaluations for the scar residuals of a splenectomy and 
the recurrent ganglion cyst.  While I misspoke when we went on 
the record at the hearing and indicated that the Veteran was 
going to be submitting a motion to withdraw these two claims, his 
intention from our pre-hearing discussion clearly was to withdraw 
the issues at that time.  This intent is further reflected by the 
fact that no questions were asked about these two issues by his 
representative during the hearing, and no mention was otherwise 
made about them during the hearing.  For these reasons, the Board 
finds that the Veteran has met the criteria of 38 C.F.R. § 20.204 
for purposes of withdrawing these two issues from appeal.  There 
not being any remaining allegations of errors of fact or law for 
appellate consideration, the Board does not have jurisdiction to 
review these issues and these claims are dismissed.

ORDER

The appeal concerning entitlement to an increased initial 
evaluation for the scar residuals of a splenectomy is dismissed.

The appeal concerning entitlement to an increased evaluation for 
a recurrent ganglion cyst of the right wrist is dismissed.


REMAND

A preliminary review of the record reveals that further 
development is necessary.  Specifically, the duty to assist has 
not been satisfied.

During the September 2009 Board hearing, the Veteran's 
representative described a prior hearing test in detail and 
argued that this prior VA examination was inadequate.  However, a 
review of the record reflects that the Veteran has not yet been 
afforded a VA examination for the hearing loss or tinnitus.  
Regardless of whether or not this was an official VA examination, 
the Veteran's testimony suggests there may be missing medical 
records.  In an April 2007 statement the Veteran indicated that 
he received all of his medical care at the Albany, New York, VA 
Medical Center.  A review of the record indicates that the last 
treatment records from that facility associated with the claims 
file are dated from May 2007.  Accordingly, on remand, all recent 
VA treatment records must be obtained.  38 U.S.C.A. 
§ 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Observing that any VA treatment records that have been generated 
up to and including the date of the Board's decision, whether or 
not filed in the appellant's claims file, are in the constructive 
possession of the Board and must be considered).

Additionally, under the duty to assist, a medical examination or 
medical opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but (1) contains competent medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of a disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(observing that under 38 U.S.C.A. § 5103A(d)(2), VA is required 
to provide a medical examination as "necessary to make a decision 
on a claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim.").

In the present case, the Veteran has a current diagnosis of 
tinnitus and evidence of noise during service.  Additionally, the 
Veteran provided testimony of continuity of the tinnitus since 
service during the September 2009 Board hearing.  As the Veteran 
has met the criteria of 38 C.F.R. § 3.159, a VA examination must 
be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The same analysis applies with respect to the hearing loss claim, 
with one exception as further discussed below.  

Concerning the hearing loss, VA outpatient treatment records 
reflect that the Veteran is being treated for hearing loss.  
However, no audiological findings are contained in these records.  
Hearing loss disability claims are defined by regulation.  
38 C.F.R. § 3.385 specifies that hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at least 
three of those frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 94 
percent.  Id.  As such, the Board is unable to determine whether 
the Veteran has a hearing loss disability in accordance with 
38 C.F.R. § 3.385.  Furthermore, the Veteran provided evidence of 
noise during service and indicated on his August 2007 Substantive 
Appeal (VA Form 9) that his hearing loss started during service 
and he had slight hearing loss at the time of his discharge.  
Without further clarification, the record does not contain 
sufficient information for ascertaining whether any regulatory 
defined level of hearing loss is related to the noise exposure 
during service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Accordingly, a remand is required for purposes 
of conducting an examination for the hearing loss that the 
Veteran reports has been continuous since service.  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and 
ask him to specify all medical care providers 
who have treated him for his claimed 
conditions.  The AOJ should then obtain and 
associate with the claims file any records 
identified by the Veteran that are not 
already associated with the claims file.  

2.  The AOJ should obtain and associate with 
the record copies of all records of treatment 
received by the Veteran from May 2007 to the 
present at the Albany VA Medical Center.

3.  The Veteran's service personnel records 
should be obtained and associated with the 
claims file.  

4.  After the above development has been 
completed, the AOJ should schedule the 
Veteran for an audiological examination to 
determine the nature, extent, onset and 
etiology of the Veteran's hearing loss and 
tinnitus.  Any and all indicated evaluations, 
if any, including audiometric and speech 
recognition using the Maryland CNC, should be 
performed.  The examiner must be provided 
with the claims folder for review.

The examiner should opine whether it is at 
least as likely as not (i.e., at least a 50 
percent probability or more) that any current 
hearing loss and tinnitus is related to an 
event, injury or disease in service, 
including the claimed in-service acoustic 
trauma.  A clear rationale for all opinions 
is required, to include a discussion of the 
facts and medical principles involved.  

5.  When the development directed above has 
been completed, the claims should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond.

An appellant has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


